      Case 2:21-cr-00074-RMP     ECF No. 59    filed 08/25/21   PageID.142 Page 1 of 5



                                                                                 FILED IN THE
 1                                                                           U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON

 2
                                                                       Aug 25, 2021
 3                                                                          SEAN F. MCAVOY, CLERK


 4
                          UNITED STATES DISTRICT COURT
 5
                        EASTERN DISTRICT OF WASHINGTON
 6
 7
     UNITED STATES OF AMERICA,                      No. 2:21-CR-00074-RMP-2
 8
 9                      Plaintiff,                  ORDER FOLLOWING DETENTION
                                                    REVIEW HEARING
10                       v.
11                                                  MOTION GRANTED
     MICKIYAH J. NENEMA-SIJOHN,                       (ECF No. 52)
12
13                      Defendant.
14
           At Defendant’s August 25, 2021, detention review hearing, Defendant
15
     appeared out of custody with Attorney Zachary Ayers. Assistant U.S. Attorney
16
     Russell Smoot represented the United States. U.S. Probation Officer Patrick
17
     Dennis was also present.
18
           Both sides presented argument.
19
           The Court has reviewed Defendant’s motion to modify conditions of release,
20
     ECF No. 52, the Pretrial Services Report, ECF No. 20, the Supplemental Pretrial
21
     Services Report, ECF No. 56, and the argument of counsel.
22
           The United States did not oppose release of Defendant with certain
23
     conditions.
24
           Accordingly, IT IS ORDERED Defendant’s motion, ECF No. 52, is
25
     GRANTED. The Defendant shall report to Hutton Oxford House in Spokane
26
     upon completion of inpatient treatment.
27
           Defendant is subject to the following conditions:
28



     ORDER - 1
       Case 2:21-cr-00074-RMP     ECF No. 59    filed 08/25/21   PageID.143 Page 2 of 5




 1                        STANDARD CONDITIONS OF RELEASE

 2   (1)   Defendant shall not commit any offense in violation of federal, state or local
 3         law. Defendant shall advise the supervising Pretrial Services Officer and
           defense counsel within one business day of any charge, arrest, or contact
 4         with law enforcement. Defendant shall not work for the United States
 5         government or any federal or state law enforcement agency, unless
           Defendant first notifies the supervising Pretrial Services Officer in the
 6
           captioned matter.
 7
 8   (2)   Defendant shall immediately advise the court, defense counsel and the U.S.
           Attorney in writing before any change in address and telephone number.
 9
10   (3)   Defendant shall appear at all proceedings as required and shall surrender for
           service of any sentence imposed as directed.
11
12   (4)   Defendant shall sign and complete A.O. Form 199C before being released
           and shall reside at the address furnished.
13
14   (5)   Defendant shall not possess a firearm, destructive device or other dangerous
15         weapon.

16   (6)   Defendant shall report to the United States Probation Office before or
17         immediately after release and shall report as often as they direct, at such
           times and in such manner as they direct.
18
19   (7)   Defendant shall contact defense counsel at least once a week.
20
     (8)   Defendant is further advised, pursuant to 18 U.S.C. § 922(n), it is unlawful
21         for any person who is under indictment for a crime punishable by
22         imprisonment for a term exceeding one year, to possess, ship or transport in
           interstate or foreign commerce any firearm or ammunition or receive any
23         firearm or ammunition which has been shipped or transported in interstate or
24         foreign commerce.
25   (9)   Defendant shall refrain from the use or unlawful possession of a narcotic
26         drug or other controlled substances defined in 21 U.S.C. § 802, unless
           prescribed by a licensed medical practitioner in conformance with Federal
27
           law. Defendant may not use or possess marijuana, regardless of whether
28         Defendant has been authorized medical marijuana under state law.



     ORDER - 2
      Case 2:21-cr-00074-RMP     ECF No. 59    filed 08/25/21   PageID.144 Page 3 of 5




 1
     (10) Defendant shall surrender any passport and enhanced driver’s license to
 2        Pretrial Services and shall not apply for replacements.
 3
                      ADDITIONAL CONDITIONS OF RELEASE
 4
 5   (14) Defendant shall remain in the Eastern District of Washington while the case
          is pending. Defendant may be permitted to travel outside this geographical
 6
          area with advance notice and approval from U.S. Probation.
 7
 8   (15) Defendant shall avoid all contact, direct or indirect, with any persons who
          Defendant would reasonably know are or may become a victim or potential
 9        witness in the subject investigation or prosecution. This includes but is not
10        limited to co-defendants and co-conspirators named or not, presently or in
          the future, whether indicted or not. Pretrial Services may but is not required
11        to exempt specific named individuals from this prohibition, including but not
12        limited to immediate family members or co-workers.
13
              SUBSTANCE ABUSE EVALUATION AND TREATMENT
14
15         If Defendant is required to submit to a substance abuse evaluation, inpatient
     or outpatient treatment, the following shall apply:
16
17          Defendant shall complete treatment indicated by an evaluation or
     recommended by Pretrial Services and shall comply with all rules of a treatment
18   program. Defendant shall be responsible for the cost of testing, evaluation and
19   treatment, unless the United States Probation Office should determine otherwise.
     The United States Probation Office shall also determine the time and place of
20
     testing and evaluation and the scope of treatment.
21
22          Prior to commencing any evaluation or treatment program, Defendant shall
     provide waivers of confidentiality permitting the United States Probation Office
23   and the treatment provider to exchange without qualification, in any form and at
24   any time, any and all information or records related to Defendant’s conditions of
     release and supervision, and evaluation, treatment and performance in the program.
25   It shall be the responsibility of defense counsel to provide such waivers.
26
          Following any evaluation or treatment ordered here, Defendant shall
27
     complete any recommended aftercare program.
28



     ORDER - 3
       Case 2:21-cr-00074-RMP     ECF No. 59    filed 08/25/21   PageID.145 Page 4 of 5




 1         If Defendant terminates any treatment program before it is completed,
     the treatment provider and Defendant shall immediately notify the U.S.
 2   Probation Officer.
 3
           If Defendant leaves an inpatient program before treatment is
 4   completed, the treatment facility and Defendant shall immediately notify the
 5   U.S. Probation Office.
 6
           PROVIDED that Defendant’s treatment and release from custody is on the
 7   express condition that treatment not hinder or delay the adjudication of this case,
 8   and that Defendant appear in person when required regardless of treatment status,
     and maintain adequate contact with defense counsel.
 9
10   (24) Substance Abuse Evaluation: Defendant shall participate in a substance
          abuse evaluation and any recommended treatment. Pretrial Services shall
11        determine the evaluator and the schedule.
12
     (27) Prohibited Substance Testing: If random urinalysis testing is not done
13
          through a treatment program, random urinalysis testing shall be
14        conducted through Pretrial Services, and shall not exceed six (6) times
15        per month. Defendant shall submit to any method of testing required by the
          Pretrial Service Office for determining whether the Defendant is using a
16        prohibited substance. Such methods may be used with random frequency
17        and can include urine testing, the wearing of a sweat patch, a remote alcohol
          testing system, and/or any form of prohibited substance screening or testing.
18        Defendant shall refrain from obstructing or attempting to obstruct or tamper,
19        in any fashion, with the efficiency and accuracy of prohibited substance
          testing.
20
21          HOME CONFINEMENT/ELECTRONIC/GPS MONITORING
22
     (28) Defendant shall participate in one or more of the following home confinement
23        program(s):
24
           Electronic Monitoring: The Defendant shall participate in a program of
25         electronically monitored home confinement. The Defendant shall wear, at all
26         times, an electronic monitoring device under the supervision of U.S.
           Probation. In the event the Defendant does not respond to electronic
27
           monitoring or cannot be found, the U.S. Probation Office shall forthwith
28         notify the United States Marshals’ Service, who shall immediately find, arrest



     ORDER - 4
      Case 2:21-cr-00074-RMP    ECF No. 59   filed 08/25/21   PageID.146 Page 5 of 5




 1        and detain the Defendant. The Defendant shall pay all or part of the cost of
          the program based upon ability to pay as determined by the U.S. Probation
 2        Office.
 3
          OR
 4
 5        GPS Monitoring: The Defendant shall participate in a program of GPS
          confinement. The Defendant shall wear, at all times, a GPS device under the
 6
          supervision of U.S. Probation. In the event the Defendant does not respond
 7        to GPS monitoring or cannot be found, the U.S. Probation Office shall
 8        forthwith notify the United States Marshals’ Service, who shall immediately
          find, arrest and detain the Defendant. The Defendant shall pay all or part of
 9        the cost of the program based upon ability to pay as determined by the U.S.
10        Probation Office.
11        AND
12
          Curfew: Defendant shall be restricted to her residence every day from 6:00
13
          p.m. to 6:00 a.m.
14
15        IT IS SO ORDERED.
16        DATED August 25, 2021.
17
18                             _____________________________________
                                         JOHN T. RODGERS
19                              UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28



     ORDER - 5
